BY THE COURT
• We have carefully examined the motion for rehearing. Counsel make the principal objection to the fact that the court in its rehearing did not give any weight to the so-called trust agreement. It may be true as stated by counsel that the trial court referred to the trust agreement, but it does not appear in the bill of exceptions, which is the only record of the trial that this court has, that the trust agreement was offered in evidence. The motion for a rehearing must be overruled.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.